 SEDALIA MARSHALL BOONVILLE STAGE LINES, INC.489The Board has carefully analyzed the evidence adduced in the pres-ent proceeding and finds no reason to depart from the findings setforth at some length in its decisions in the representation proceedingmentioned above, where we considered the issue of the unit placementUnder these circumstances,and on the basis of the entire record, we conclude that special lightingeffects are included in the lighting duties which characterize stageelectricians, and that employees operating special effects projectorshave interests in working conditions more closely related to those ofstage electricians than to those of engineers.Accordingly, the Boardfinds that the disputed work tasks appropriately are included in thebargaining unit presently represented by IATSE.Determination of the DisputeOn the basis of the foregoing findings of fact, and upon the entirerecord in this case, the Board makes the following determination ofdispute pursuant to Section 10 (k) of the amended Act:1.The operation of special effect projectors at the Company's tele-vision station,WNBT, New York City, is included in the bargainingaunt presently represented by Theatrical Protective Union, Local 1,International Alliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States and Canada, AFL,and not in the bargaining unit now represented by National Associa-tion of Broadcast Engineers and Technicians, CIO.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, National Broadcasting Company, Inc., NationalAssociation of Broadcast Engineers and Technicians, CIO, and The-atrical Protective Union, Local 1, International Alliance of TheatricalStage Employees and Moving Picture Machine Operators of theUnited States and Canada, AFL, shall each notify the Regional Di-rector for the Second Region, in writing, of the steps it has taken tocomply with the terms of this Decision and Determination of Dispute.SEDALIAMARSHALL BOONVILLE STAGE LINES, INC.andTEAMSTERSUNION, LOCAL No. 90, AFFILIATED WITH INTERNATIONAL BROTHER-HOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OFAMERICA, A. F. L., PETITIONER.Case No. 18-RC-1778.March 12,1953Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Erwin A. Peterson, hearing103 NLRB No. 69. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are free frontprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersMurdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:Petitioner seeks a unit limited to the Employer's men who drive thehighway post office buses.The Employer contends that the driversof these vehicles constitute only a fragment of the appropriate unit,as it fails to include the drivers of the Employer's passenger buses.The Employer, a Missouri corporation with principal offices in DesMoines, is engaged as a common carrier in the transportation of buspassengers in Iowa, Missouri, and South Dakota.The Employer alsooperates, under a contract with the U. S. Post Office Department, anumber of highway post office buses, commonly known as "hipos.'rAside from a different interior' and only minor differences in theexterior,2 the hipos are similar in appearance to the passenger buses; infact, several of the hipos are merely converted passenger buses.The,record discloses that the motors, steering gear, front and rear axle,transmission, and other moving mechanical parts are the same forhipos and passenger buses.Both types of vehicles are garaged in thesame place and maintained and repaired by the same mechanics;furthermore, both must also comply with Federal and State safetyregulationsBecause of the latter requirement, the qualifications ofall the drivers of both types of vehicles are substantially the same.Insofar as the nature of the cargo is concerned, both carry mail, thehipos carrying mail and the post office personnel, the others, mailand passengers.There is no essential difference in the duties per-'The passenger buses are equipped with seats for passengers and with racks for theirbaggage.The hipos have no seats except a stool for the post-office clerk,who rides in themand is in charge of the mail.Hipos are equipped with racks and tables for assorting themail.There is generally no partition between the driver's seat and the passengers in thepassenger buses, whereas the hipos do have a partition behind the driver's seat.2The hipos have 2 center doors rather than 1 and the number of windows are not thesame.a In addition,the hipos must also be constructed in compliance with the contract of thePost Office Department. WESTERN ELECTRIC COMPANY, INCORPORATED491formed by either the hipo operator or the passenger bus operator.Thus, the hipo operator drives over specified routes to designated postoffices.Similarly, the passenger bus driver also drives over specifiedroutes to designated passenger line terminals.For both hipos andpassenger bus drivers, wage rates are substantially the same, and bothgroups are subject to the same general working conditions.-Thereis regular interchange between the two groups.There is no evidencein the record that either group has separate supervision apart fromthe other.We find that because the proposed unit would exclude the passengerbus drivers, whose duties, functions, and working conditions are vir-tually the same as the hipo drivers and because hipo and passengerbus drivers interchange regularly with one another and there does notappear to be any separate supervision, the proposed unit confined tothe hipo drivers is too limited in scope and not sufficiently autonomousto be appropriate for purposes of collective bargaining; we shall,therefore, dismiss the petitionsOrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.Vacations, profit sharing, and facilities, such as lockers, showers,rooms, and notices,apply to all drivers.5 See F.L. Roberts & Company, Inc.,81 NLRB 67;George F.Burnett Company,Inc.,90NLRB 277.WESTERNELECTRICCOMPANY,INCORPORATEDandCOMMUNICATIONSWORKERS OF AMERICA, (C. W. A.) C. I.0.,PETITIONER.CaseNo.18-RC-1744.March 12,1953Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Hjalmar Storlie,hearing officer.The hearingofficer'srulings made at the hearing arefreefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.,The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.103 NLRB No. 56.